(Por la Corte, a propuesta del
Juez Asociado Sr. Wolf.)
Por cuanto, el apelado no ha presentado alegato en este caso:
• Por cuanto, tenemos la duda de si procedía en este caso una mo-ción para que no se dictara sentencia (in arrest of judgment), toda vez que de acuerdo con el artículo 305 del Código de Enjuiciamiento Criminal semejante moción parece que sólo podría fundarse en de-fectos de la acusación:
Por cuanto, tenemos duda de si la actuación de la corte al or-denar el archivo y sobreseimiento del proceso impediría futuras ac-tuaciones en el caso:
Por tanto, se ordena un nuevo señalamiento de este caso y se concede a ambas partes la oportunidad de presentar alegatos.